DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The act of “determining m storage units” as claimed in unclear since it is not clear what is being determined per se.  Does applicant intent to claim the act of identifying particular storage units?  Clarification of the determining step is required.  Additionally, the limitations drawn to “each of the storage units being a minimum storage unit of the physical memory” is unclear since it is not understood what is meant by the minimum storage unit.  Is this limitation meant to identify the smallest size the storage unit can be?  Clarification is required.  
The dependent claims are rejected as having the same deficiencies as their corresponding parent claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Precourt et al. [US 2015/0363329].
 Claim 1, Precourt et al. discloses the virtual memory management method, applied to an intelligent processor, the intelligent processor comprising an operation accelerator [par. 0011, 0012, 0013], the virtual memory management method comprising: determining m storage units from a physical memory, the m storage units forming a virtual memory, each of the storage units being a minimum storage unit of the physical memory [memory partitions, par. 0011]; dividing the m storage units into n storage groups [memory devices, par 0011]; and determining an address mapping relationship of each of the storage groups to obtain n address mapping relationships, the n address mapping relationships being correspondence between n virtual memory addresses of the virtual memory and physical addresses of the m storage units [par. 0010]; wherein, m and n are positive integers, m is greater than or equal to n, and m and n are dynamically updated according to requirements of the operation accelerator [memory devices each have one or more partitions and as such, the number of partitions is equal or greater than the number of memory devices].
Claim 2, Precourt et al. discloses the virtual memory management method according to claim 1, wherein the physical memory comprises a plurality of banks, each of the banks comprises the plurality of storage units, and the determining the address mapping relationship of each of the storage groups comprises: determining a bank to which all storage units in each of the storage groups belong, and acquiring a first address tag of the bank; acquiring a second address tag according to each storage unit in each of the storage groups; and determining the address mapping relationship of each of the storage groups according to the first address tag and the second address tag of the storage group [sub range, Abstract].
Claim 6, Precourt et al. discloses the virtual memory management method according to claim 1, further comprising: generating an address mapping table according to the n address mapping relationships [par. 0010].
Claim 7, Precourt et al. discloses the virtual memory management method according to claim 6, further comprising: allocating a virtual memory identifier to the virtual memory; and establishing correspondence between the virtual memory identifier and the address mapping table [virtual memory address, par. 0010].
Claim 8, Precourt et al. discloses the virtual memory management method according to claim 7, further comprising: acquiring the virtual memory identifier; acquiring the address mapping table of the virtual memory according to the virtual memory identifier; and accessing the physical memory according to the address mapping table [abstract and par. 0010-0012].
Claims 9 and 10 are rejected using the same rationale as Claim 1. 
Claim 11, Precourt et al. discloses the virtual memory management method according to claim 10, further comprising: allocating a first virtual memory identifier to the first virtual memory; and establishing correspondence between the first virtual memory identifier and the first address mapping table [Abstract and par. 0010-0012].
Claim 12, Precourt et al. discloses the virtual memory management method according to claim11, further comprising: acquiring the first virtual memory identifier; acquiring the first address mapping table corresponding to the first virtual memory according to the first virtual memory identifier; and accessing the physical memory according to the first address mapping table [Abstract and par. 0010-0012].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tummala et al. [US 11,288,188] Dynamic Metadata Relocation in Memory.  Discloses mapping between a virtual page and physical storage locations using bank grouping [Col. 15, lines 34-45]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133